Citation Nr: 1140340	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  10-24 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and N.R.



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 until his retirement in July 1966.  He died in January 1984.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office in Manila, Philippines (RO).  In this regard, the Board finds that a statement received in October 2002 (within one year of notice of the determination) may reasonably be construed as a timely notice of disagreement with that determination.  Although a statement of the case was not issued until May 2010, a substantive appeal was received within 60 days of issuance thereof.  Although subsequent RO determinations (and the May 2010 statement of the case) adjudicated the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death, the Board finds that the appellant has not been prejudiced in this regard as the case was considered on the merits de novo in the February 2002 rating decision.  

An August 2005 RO letter determination awarded the appellant nonservice-connected death pension benefits in the amount of $74.00 effective from January 2004.  Following receipt of a timely notice of disagreement as to the award, a statement of the case was issued in February 2006.  However, a timely substantive appeal was not received thereafter.  In this regard, the Board notes that a statement signed by the appellant on February 6, 2006 was received prior to issuance of the statement of the case, and as such, may not constitute a substantive appeal.  A VA Form 9 signed by the appellant and received in May 2006 did not reference death pension benefits.  Subsequent statements were received beyond one year following notice of the August 2005 RO determination.  As such, the issue of entitlement to nonservice-connected death pension benefits in excess of $74.00 is not for appellate consideration in this decision.


FINDINGS OF FACT

1.  The Veteran died in January 1984; the death certificate lists the immediate cause of death as cardiopulmonary arrest, due to intra-abdominal sepsis, due to small bowel necrosis secondary to superior mesenteric artery occlusion; diabetes mellitus and hypertension were listed as other significant conditions contributing to the Veteran's death, but not related to the disease or condition causing death.

2.  At the time of the Veteran's death, service connection had been established for diabetes mellitus, evaluated as noncompensable, and for atrophy of the right testicle, evaluated as noncompensable.

3.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's fatal intra-abdominal sepsis, due to small bowel necrosis secondary to superior mesenteric artery occlusion, was etiologically related to, significantly contributed to, or accelerated by, the Veteran's military service or service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of award of benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letters dated in March 2002 and March 2009, the RO provided notice to the appellant regarding what information and evidence were needed to substantiate the claim for service connection for the cause of the Veteran's death, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  The letter advised the appellant of how the VA assigns an effective date in the event of award of benefits.  While VCAA notice was not completed until after the initial adjudication, the appellant is not prejudiced in this regard as the claim was thereafter readjudicated, including on the merits.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private and service department medical records, the opinion of a VA physician, and her testimony at a hearing before the undersigned.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The appellant has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, she has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Legal Criteria

According to VA law and regulation, service connection may be granted for disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2005); 38 C.F.R. § 3.303 (2011).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic conditions, to include arteriosclerosis, will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  See 38 C.F.R.  § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1).

The VA will give due consideration to all pertinent medical and lay evidence in evaluating a claim for death benefits.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.  Cir. 2009) (citing Jandreau v. Nicholson 92 F.3d 1372 (Fed. Cir. 2007)).

Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury that primarily caused death.  See 38 C.F.R. § 3.312(c)(3).  There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  See 38 C.F.R. § 3.312(c)(4). 

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's death certificate indicates that the Veteran died in January 1984, and lists the immediate cause of death as cardiopulmonary arrest, due to intra-abdominal sepsis, due to small bowel necrosis secondary to superior mesenteric artery occlusion.  Diabetes mellitus and hypertension were listed as other significant conditions contributing to the Veteran's death, but not related to the disease or condition causing death.

At the time of the Veteran's death, service connection had been established for diabetes mellitus, evaluated as noncompensable, and for atrophy of the right testicle, evaluated as noncompensable.

The Veteran's service treatment records are negative for complaints or findings pertaining to intra-abdominal sepsis, any abnormality involving the small bowel, or superior mesenteric artery occlusion.  The report of medical examination for separation from service and transfer to Reserve service, conducted in July 1966, reflects that physical examination of the vascular system, abdomen and viscera were normal.

A private physician reported in February 1980 that he saw the Veteran for unrelated complaints.  No pertinent impression was provided.

On VA general medical examination in April 1980, elevated blood pressure readings were recorded.  The diagnosis was chronic duodenal ulcer.

The Veteran was admitted to a service department hospital in January 1984 with the sudden onset of diffuse mid-abdominal pain of seven hours duration.  He related a history of occasional hypertension and diabetes that was diet controlled.  It was felt he might have acute necrotic pancreatitis, and the possibility of infarction of the small bowel was entertained as the Veteran seemed to have severe unremitting pain that was out of proportion to the abdominal findings on examination.  He underwent surgery which revealed an essentially negative abdominal exploration with the exception of a significant anterior duodenal ulcer.  The omentum was removed, and there was blood.  Thus, acute bleeding from the duodenal ulcer was suspected.  Special attention was paid to examining the aorta, which was felt to be pliable and the superior mesenteric artery was felt to have pulsations.  The color of the small bowel was entirely normal and was pink.  There was no venous distention in the mesentery of the small bowel.  A bilateral truncal vagotomy was performed, as well as a pyloroplasty.  The Veteran did well postoperatively for three days, and then it was noted he continued to have slight acidosis and a persistent fever.  On postoperative day four, the Veteran had evidence of scleral icterus.  After additional studies, it was elected to re-explore the Veteran as the abdomen became tender.  An exploratory laparotomy was performed, at which time it was found the entire small bowel had necrosed.  It was felt this was due to complete occlusions of the superior mesenteric artery and probably finally the venous system was also occluded.  The etiology of this was not known as to whether it was primary atherosclerotic vascular disease or an embolus.  The Veteran died while hospitalized.

The diagnoses were complete necrosis of the small intestine secondary to superior mesenteric artery occlusion; cardiac arrest with death secondary to intra-abdominal abscess secondary to the above; active peptic ulcer disease; history of hypertension; and history of diabetes mellitus.

In a February 2005 statement, a private physician related the Veteran had been under his care from 1979 for meningitis, diabetes mellitus and high blood pressure.

In February 2010, a VA physician concluded that it was less likely as not that the Veteran's death was caused by or a result of diabetes mellitus.  She noted that the superior mesenteric artery was one of the blood vessels that supply the small and large intestines.  As with any vessel, it might develop atherosclerosis which could result in narrowing its lumen or be occluded by thrombi.  If such occurs, manifestations are referable to the bowel loops that get its blood supply from it and this is called superior mesenteric artery ischemia.  Clinical conditions that increase its risk of development include atrial fibrillation, myocardial infarction, valvular heart disease, recent cardiac or vascular catheterization or, in some cases, carcinoma and hypercoagulable state.  Its occurrence parallels the incidence of atherosclerosis so that, theoretically, diabetes mellitus, in a way, may contribute to the development of atherosclerosis of superior mesenteric artery, just like any blood vessel.  This is because of the biochemical abnormality inherent in diabetes mellitus.  Superior mesenteric artery occlusion is not, however, a direct complication of diabetes mellitus.

Following a request for clarification of her opinion, the examiner commented in April 2010 that diabetes mellitus did not materially contribute to the Veteran's death.  She added that it was the sepsis brought about by the small bowel necrosis.

At a hearing before the undersigned in April 2011, the appellant testified that the Veteran saw a private physician when he was discharged from service for swelling of his feet and high blood pressure.  

The Board finds that the medical evidence of record fails to establish that the Veteran's death is attributed to service, or that a service-connected disability contributed substantially or materially to his death.  While a VA physician stated in February 2010 that theoretically, diabetes mellitus, in a way, may contribute to the development of atherosclerosis of superior mesenteric artery, just like any blood vessel, the physician made no such finding specific to the Veteran.  Rather, the same VA physician clarified in April 2010 that theVeteran's diabetes mellitus did not materially contribute to his death. 

The appellant has alleged the Veteran's diseases were caused by exposure to Agent Orange in Vietnam.  Personnel records reflect the Veteran served aboard the USS Valley Forge from December 1963 to July 1966.  In October 1964, it was indicated the Veteran was authorized to wear a medal for Vietnam area of operations for service aboard the USS Valley Forge from August to September 1964.  The appellant appears to argue the Veteran had hypertension and this resulted in his cardiopulmonary arrest due to intra-abdominal sepsis.  The evidence shows the Veteran's blood pressure was normal in July 1966, when he was examined prior to his retirement from service.  The initial indication of elevated blood pressure was on the April 1980 VA examination.  No competent and probative evidence has been submitted to link this to service, nor does the evidence establish it substantially and materially contributed to his death.  The terminal hospital report notes only a history of hypertension.  Finally, while it has not been determined if the Veteran served in Vietnam or in the "waters offshore," this is immaterial since none of the conditions associated with the Veteran's death is subject to the presumption under 38 C.F.R. § 3.309(e) (2011).  

As noted above, where a veteran served 90 days or more during a period of war and arteriosclerosis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.  As the lay and medical evidence of record fails to establish that the Veteran's arteriosclerosis manifested within one year of termination of service, there is no basis for a grant of presumptive service connection.  See 38 C.F.R. §§ 3.307, 3.309. 

Further, although the appellant has asserted that the Veteran's cause of death is related to service, there is no evidence that the appellant has the education, training and experience to provide an opinion on the cause of the Veteran's death.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  While the appellant is competent to report her observations, the Board does not find that the appellant is competent to opine as to an etiological relationship between the Veteran's service-connected disabilities and his fatal small bowel necrosis secondary to mesenteric artery occlusion.  Id.  The Board finds that the probative value of any such opinion is outweighed by that of the VA physician.  The VA physician has education, training and experience in evaluating the etiology of a clinical disability.  There is no evidence that the appellant has the same level of medical expertise.  Moreover, the opinion provided by the VA physician is probative because the physician provided a detailed rationale and explanation for the opinion provided.  The VA physician reviewed the appellant's claims folder, including the Veteran's death certificate, terminal hospitalization records, and private and VA medical records.  

As noted above, there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In such a situation, however, it would not generally be reasonable to hold that a service-connected disability accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).  The tenets of this rule clearly apply in the present case.  There is no indication that the appellant had a service-connected disability that affected a vital organ and was of such severity as to have a material influence in accelerating death.  In this regard, it is again noted that the service-connected diabetes mellitus was rated as noncompensable in severity.  The service-connected atrophy of the right testicle is not deemed to have affected a vital organ.  The Board therefore finds that service connection for the cause of the Veteran's death is not warranted.

In sum, a preponderance of the evidence of record fails to demonstrate that the Veteran's cause of death was related to his service in the military, or any service-connected disability.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


